DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
 

Notice to Applicant
Status of Claims 

1.	Claims 1, 3, 9-10, 14, 17, and 20 are amended.  Claims 6, 7, 15, and 16 have been previously canceled.  Claim 18 is now canceled.  Now claims 1-5, 8-14, 17, and 19-21 are pending. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-5, 8-14, 17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
3.	Claims 1-5, 8-14, 17, and 19-21 are directed to suggesting insurance eligible genetic efficacy tests to a healthcare provider.  The claims are considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
4.	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-5, 8-14, and 21 are directed to a system containing at least one processor and claims 1, 19, and 20 are directed to a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (a machine and a process) and will be further analyzed under step 2 of the Alice/Mayo framework.
5.            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
6.	Regarding representative independent claims 1, 14, and 17, the claim sets forth a system/method comprising the following steps:
	An electronic health record (“EHR”) system associated with a healthcare provider office; 
a laboratory information system (“LIS”) associated with a laboratory and in communication with the EHR system; 
comprising insurance eligibility rules; 
configured to perform genetic testing in an automated fashion in accordance with instructions received from the LIS; and 
query the EHR system to retrieve insurance information, an active medication, and a diagnosis associated with a particular patient;
	query the database to retrieve insurance eligibly rules for a particular insurance policy of a particular insurance provider based on the retrieved insurance information;
	determine one or more genetic efficacy tests which are eligible for coverage under the particular policy of the particular insurance provider by applying the retrieved insurance eligibility rules to the retrieved active medication and diagnosis; 
	transmit an electronic notification to the EHR system identifying and providing a proposed form for each of the one or more eligible genetic tests;
receive an agreed order for at least one of the one or more eligible genetic efficacy tests of the proposed order form;
generate instructions to perform the ordered tests;
transmit said instructions to the genetic sequencing machine; and
receive genetic testing results comprising genetic markers for the particular patient from the genetic sequencing machine.
7.	The above-recited limitations set forth an arrangement where data is received with regard to a patient and patient insurance and then a determination is made which genetic tests are eligible for coverage.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
	A database
	An electronic storage device
	A processor
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0081] The healthcare provider office system 102 may be in electronic communication with a laboratory system 106. The laboratory system 106 may comprise a Laboratory Information System (“LIS”) 108. The laboratory system 106 may comprise, alternatively or additionally, one or more telephones, fax machines, personal electronic devices, displays, databases, servers, some combination thereof, or the like. The laboratory system 106 may comprise one or more genetic sequencing devices 120. The genetic sequencing devices 120 may each be in electronic communication with the LIS 108. The genetic sequencing devices 120 may each be the same or similar to genetic sequencing devices 20 shown and described with respect to FIG. 2. The genetic sequencing devices 120 may each comprise a controller, which may include the same or similar to the control panel 24 shown and described with respect to FIG. 2, though such is not required.
[0101] Each electronic device may comprise one or more processors, electronic storage devices, executable software instructions, and the like configured to perform the operations described herein. The electronic devices may be general purpose computers of specialized computing device. The electronic devices may be personal computers, smartphone, tablets, databases, servers, or the like. The electronic connections described herein may be accomplished by wired or wireless means. The computerized hardware, software, components, systems, steps, methods, and/or processes described herein may serve to improve the speed of the computerized hardware, software, systems, steps, methods, and/or processes described herein.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  	The dependent claims 2-5, 8-13, and 19-21merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  



Response to Arguments
8.	Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
A.	Applicant argues that the claims do not constitute an abstract idea and do not fall under the “certain method of organizing human activity” grouping and an improvement to a technology or technological field.

In response the Examiner respectfully disagrees.  In Examiner performing the previous analysis under 35 U.S.C. 101, Examiner did consider each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for §101 eligibility. The Office Action specifically identified the abstract idea as a whole (i.e. suggesting insurance eligible genetic efficacy tests to a healthcare provider) and pointed to limitations in the claim including the abstract idea. There is no requirement that Examiner provide in the 101 analysis additional or extrinsic evidence to demonstrate an abstract idea. Although the Alice court did provide such documentation, it made no such requirement for all abstract idea 101 inquiries. The lack of a requirement is reflected in numerous Federal Circuit decisions since Alice, as stated in the July 2015 Guidance (see pg. 6, citing Alice, Bilski, Diehr, Flook, and Benson) which have not pointed to extrinsic evidence in establishing an abstract idea. Accordingly, applicant’s arguments to this point are not persuasive.  
Further, the additional elements (i.e., A database, An electronic storage device, A processor, etc.) have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Appellant’s own Specification indicates the conventionality of the claimed devices (see at least [0081] The healthcare provider office system 102 may be in electronic communication with a laboratory system 106. The laboratory system 106 may comprise a Laboratory Information System (“LIS”) 108. The laboratory system 106 may comprise, alternatively or additionally, one or more telephones, fax machines, personal electronic devices, displays, databases, servers, some combination thereof, or the like. The laboratory system 106 may comprise one or more genetic sequencing devices 120. The genetic sequencing devices 120 may each be in electronic communication with the LIS 108. The genetic sequencing devices 120 may each be the same or similar to genetic sequencing devices 20 shown and described with respect to FIG. 2. The genetic sequencing devices 120 may each comprise a controller, which may include the same or similar to the control panel 24 shown and described with respect to FIG. 2, though such is not required. AND
[0101] Each electronic device may comprise one or more processors, electronic storage devices, executable software instructions, and the like configured to perform the operations described herein. The electronic devices may be general purpose computers of specialized computing device. The electronic devices may be personal computers, smartphone, tablets, databases, servers, or the like. The electronic connections described herein may be accomplished by wired or wireless means. The computerized hardware, software, components, systems, steps, methods, and/or processes described herein may serve to improve the speed of the computerized hardware, software, systems, steps, methods, and/or processes described herein.). Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent. Even assuming, arguendo, that the elements are not well-understood, routine, and conventional, they merely amount to an application of an abstract idea to a generic technological environment. Accordingly, the application of the abstract idea is therefore not eligible.	
The claims as amended are merely transmitting data between a laboratory, health care provider office, and insurance provider associated with a particular patient.  The claims as written are not providing for the actual carrying out of real-world tests in automated fashion.  The claims as written are communicating instructions and/or an order to have the genetic testing performed on the patient. 
Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible".  This framework found that the claims do tie up the exception.  (See the 35 U.S.C. 101 rejection above).  Further, in order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayo test).  As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (a computing system) using generic computer functions (a processor). Accordingly, it does not amount to significantly more, the claims do not recite additional limitations that integrate the exception into a Practical Application, and the application of the abstract idea is therefore not eligible.
B.	Applicant further argues that the claimed invention is integrated into a practical application.

	In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. The steps of the claim limitations outlined above in the 35 U.S.C. 101 rejection are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.  Regarding, the steps that Applicant points to (integrating a whole new category of testing into existing system) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. The structural elements of the present application (i.e., A database, An electronic storage device, A processor, etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.
	The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors of consumers, i.e. individials, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.  The claims are drawn to merely receiving information and determining an outcome for a patient, i.e. identifying and determining a proposed order form for an eligible genetic test.  This is merely sending information to a patient.  
	The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).  The claims as written are providing instructions to carry out a test, not actually performing the tests or performing any analysis of the tests as argued in the remarks filed on September 6, 2022.  
 	Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	OPTIMIZING PHARMACEUTICAL TREATMENT PLANS ACROSS MULTIPLE DIMENSIONS (US 20090240523 A1) teaches generating optimized pharmaceutical treatment plans for an individual. A set of known treatments to be used by the target individual over a future period of time is generated. An actual use of the treatments in the set of known treatments by the target individual during the future period of time is substantially certain. A set of probable treatments of the target individual is received. The actual use of the treatments in the set of probable treatments by the target individual during the future period of time is uncertain. An optimized pharmaceutical treatment plan for the target individual is generated. The optimized pharmaceutical treatment plan comprises medications and durable medical goods that are likely to be used by the target individual over the future period of time optimized over a set of dimensions associated with the set of known treatments and the set of probable treatments;
B.	Insurance Evaluation Engine (US 20170293722 A1) teaches evaluating a cost of insurance are provided. The method may commence with parsing a text from medical information sources to obtain statistical data associated with a population of patients. The method may further include structuring the statistical data to form structured medical metadata in an intelligent medical database. Based on the structured medical metadata, a causal network may be created. The method may continue with receiving health data associated with a patient from one or more patient data sources. The health data may be parsed to obtain processed patient health data. The method may further include mapping the processed patient health data against the causal network. Based on the mapping, a future health status associated with the patient may be predicted. The method may continue with evaluating the cost of the insurance associated with the patient based on the future health status.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624